              Case 15-10887-RAM         Doc 105        Filed 01/24/20   Page 1 of 30




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

In Re:

VIOLETA T. GARCIA                                                Case No. 15-10887-RAM
A/K/A VIOLETA GARCIA,                                            Chapter 13

      Debtor
________________________________/

 MOTION FOR RELIEF FROM AUTOMATIC STAY FOR FAILURE TO PAY POST-
                   PETITION ESCROW PAYMENTS

         By and through its undersigned counsel, Phelan Hallinan Diamond & Jones, PLLC, U.S.

Bank Trust National Association, Not in Its Individual Capacity But Solely as Owner Trustee for

Carisbrook Asset Holding Trust (“Movant”), its successors and/or assigns, a secured creditor of

the above-referenced Debtor, hereby moves the Court for an Order granting relief from stay

pursuant to 11 U.S.C. §362(d) and states:

   1. This Court has jurisdiction over these matters pursuant to 28 U.S.C. §1334 and 28 U.S.C.

§157(b)(2)(G).

   2. On January 16, 2015, the Debtor filed a Voluntary Petition under Chapter 13 of the

Bankruptcy Code.

   3. According to Schedule C, the Debtor has claimed the Property as exempt.

   4. The real property located at 2927 N. W. 99TH STREET, MIAMI, FL 33147 (hereinafter,

the "Property") is legally described as follows:

         Lot 8, BLOCK 91, AMENDED PLAT OF THE TROPICS ACCORDING TO THE
         PLAT THEREOF RECORDED IN PLAT BOOK 10 PAGE 17 OF THE PUBLIC
         RECORDS OF DADE COUNTY, FLORIDA.




PH # 100714                                        1
                Case 15-10887-RAM       Doc 105     Filed 01/24/20    Page 2 of 30




   5. Movant is the holder of the Note Secured by the Mortgage encumbering the property

claimed by the Debtor to be part of the bankruptcy estate and is a party in interest in this

bankruptcy proceeding.

   6. On February 2, 1994, the Debtor executed a Promissory Note in the principal amount of

$37,316.00 (herein, the "Note"). A copy of the Note is attached as Exhibit "A" and incorporated

by reference.

   7. The Note was secured by a Mortgage which was recorded as Book 16249, Page 3607 on

February 16, 1994. A copy of the Mortgage is attached as Exhibit "B" and incorporated by

reference.

   8. The post-petition payment address of the Movant is: Round Point Mortgage Servicing

Corporation, P.O. Box 19409, Charlotte, NC 28219-9409.

   9. Loan matured March 2019 and Debtor has paid off the entire loan amount. As of

December 20, 2019, the Debtor’s loan is in default for the escrow advances in the amount of

$29,268.97. An affidavit attesting to the amount of the indebtedness is attached hereto as Exhibit

"C".

   10. Excluding bankruptcy attorney's fees and costs, the total indebtedness owed as of the

bankruptcy filing date is $61,834.91. An Indebtedness worksheet is attached hereto as Exhibit

"D".

   11. Debtor’s Schedule "A" provide that the property value is $106,704.00.

   12. Cause exists to terminate the automatic stay with respect to the Property namely lack of

adequate protection, failure to pay escrow for taxes and/or insurance and the Property is not

necessary for an effective reorganization.




PH # 100714                                     2
              Case 15-10887-RAM        Doc 105      Filed 01/24/20    Page 3 of 30




   13. Movant requests a waiver of the fourteen (14) day stay under Rule 4001(a)(3) of the

Order granting relief so that Movant may pursue in rem remedies without further delay.

   14. Movant is entitled to adequate protection of its interests in the subject real property and

requests the Court to require the Debtor to make adequate protection payments; and if no such

adequate protection can be provided, Movant prays for entry of an Order granting relief from the

stay of 11 U.S.C. §362 to permit Movant to proceed with its state court rights.

   15. Movant seeks the award of fees and costs of $1,031.00 for the prosecution of this motion

as provided for and allowed under the terms of the Mortgage.

   16. Movant requests permission to communicate with the Debtor and Debtor's counsel to the

extent necessary to comply with applicable non-bankruptcy law.

   17. Movant requests that Federal Rule of Bankruptcy Procedure 3002.1 be waived.

   18. Pursuant to Local Rule 9072-1, a Proposed Order accompanies this Motion as Exhibit

"E".

       WHEREFORE, Movant requests that this Court modify the stay under 11 U.S.C. §362(d)

and permit it to proceed with its State Court rights under the terms of the Mortgage and Note,

requests that the fourteen-day extension of the stay under Rule 4001(a)(3) be waived, award

bankruptcy fees and costs in the amount of $1,031.00, permit it to communicate with the Debtor




PH # 100714                                     3
              Case 15-10887-RAM         Doc 105        Filed 01/24/20   Page 4 of 30




and counsel in order to comply with applicable non-bankruptcy law, waiving Federal Rule of

Bankruptcy Procedure 3002.1, and requests such additional relief as is just.

       I hereby certify that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in this court set forth in Local Rule 2090-1(A).



                                              /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 100714                                        4
              Case 15-10887-RAM         Doc 105     Filed 01/24/20      Page 5 of 30




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:

VIOLETA T GARCIA
A/K/A VIOLETA GARCIA
2927 NW 99TH STREET
MIAMI, FL 33147-2029

ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 33012

NANCY K. NEIDICH, (TRUSTEE)
POB 279806
MIRAMAR, FL 33027

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130


Date: January 24, 2020                        /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 100714
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 6 of 30




           Exhibit “A”
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 7 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 8 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 9 of 30




           Exhibit “B”
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 10 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 11 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 12 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 13 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 14 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 15 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 16 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 17 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 18 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 19 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 20 of 30




            Exhibit “C”
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 21 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 22 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 23 of 30
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 24 of 30




            Exhibit “D”
              Case 15-10887-RAM           Doc 105        Filed 01/24/20   Page 25 of 30




In Re:

VIOLETA T GARCIA                                                    Case No. 15-10887-RAM
A/K/A VIOLETA GARCIA,                                               Chapter 13

         Debtor

________________________________/

                                 INDEBTEDNESS WORKSHEET
                                DEBT AS OF THE PETITION DATE

A.       Total pre-petition indebtedness of debtor(s) to Movant as of the petition filing date:
         $61,834.91.

         1.       Amount of principal: $22,123.36

         2.       Amount of interest:    $8,917.47

         3.       Amount of escrow (taxes and insurance):        $27,368.33

         4.       Amount of force-placed insurance expended by movant: $0.00

         5.       Amount of attorneys’ fees billed to debtor(s) pre-petition: $2,310.00

         6.       Amount of pre-petition late fees billed to debtor(s): $0.00

         7.       Any additional pre-petition fees, charges or amounts charged to debtors/debtors
                  account and not listed above: Filing fees and court costs $720.75, Title Costs
                  $250.00, Appraisal/BPO Fees $85.00, Property Inspection Fees $60.00

B.       Contractual interest rate: currently 7.5%

                     AMOUNT OF ALLEGED POST-PETITION DEFAULT
                              (AS OF December 20, 2019)

C.       Date last payment was received: N/A

D.       Alleged total number of payments due post-petition: N/A

E.       All post-petition payments alleged to be in default:

     Alleged       Alleged       Amount     Amount            Amount          Amount    Late Fee
     Amount        Amount        Received   Applied           Applied         Applied   Charged
      Due           Due                        To               To              To      (if any)
      Date                                  Principal         Interest        Escrow
           N/A            N/A           N/A        N/A              N/A             N/A        N/A
PH # 100714                                          1
              Case 15-10887-RAM        Doc 105       Filed 01/24/20    Page 26 of 30




                        N/A           N/A            N/A         N/A          N/A         N/A
     Totals N/A

F.       Amount of movant’s attorneys fees billed to debtor for the preparation, filing and
         prosecution of this motion: $850.00

G.       Amount of movant’s filing fee for this motion: $181.00

H.       Other attorneys’ fees billed to debtor post-petition: N/A

I.       Amount of movant’s post-petition inspection fees: N/A

J.       Amount of movant’s post-petition appraisal broker’s price opinion: N/A

K.       Amount of force-placed insurance or insurance provided by movant post-petition:
         N/A

L.       Sum held in suspense by movant in connection with this contract, if applicable
         N/A

M.       Amount of other post-petition advances or charges, eg taxes, insurance, incurred by
         debtor (itemize each charge): Escrow Advance $29,268.97 as of December 20, 2019

                   Description          Transaction Date      Amount
                   Hazard Insurance     9/3/2015              $3,823.00
                   County Tax           11/10/2015            $934.08
                   Flood Insurance      12/15/2015            $389.00
                   Hazard Insurance     8/23/2016             $3,935.00
                   County Tax           11/15/2016            $920.25
                   Flood Insurance      12/30/2016            $394.00
                   Hazard Insurance     8/30/2017             $4,336.00
                   County Tax           11/29/2017            $938.35
                   Flood Insurance      12/19/2017            $394.00
                   Hazard Insurance     9/20/2018             $5,168.00
                   County Tax           11/16/2018            $933.02
                   Flood Insurance      12/21/2018            $395.00
                   Hazard Insurance     8/21/2019             $5,319.00
                   County Tax           11/13/2019            $993.27
                   Flood Insurance      12/16/2019            $397.00
                   Total                                      $29,268.97




PH # 100714                                      2
Case 15-10887-RAM   Doc 105   Filed 01/24/20   Page 27 of 30




            Exhibit “E”
              Case 15-10887-RAM    Doc 105       Filed 01/24/20   Page 28 of 30




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

In Re:

VIOLETA T. GARCIA                                           Case No. 15-10887-RAM
A/K/A VIOLETA GARCIA,                                       Chapter 13

         Debtor

________________________________/


    PROPOSED ORDER GRANTING MOTION FOR RELIEF FROM STAY FOR
  FAILURE TO PAY POST-PETITION ESCROW PAYMENTS FILED BY U.S. BANK
   TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT
   SOLELY AS OWNER TRUSTEE FOR CARISBROOK ASSET HOLDING TRUST

         THIS CASE came on for hearing on ____________________, upon the Motion for

Relief from Stay for Failure to pay Post-petition Escrow Payments filed by U.S. BANK TRUST

NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS

OWNER TRUSTEE FOR CARISBROOK ASSET HOLDING TRUST (Docket No.____).

Based upon the record, it is:

         ORDERED:



PH # 100714                                  1
              Case 15-10887-RAM       Doc 105       Filed 01/24/20   Page 29 of 30




   1.   Secured Creditor's Motion for Relief from the Automatic Stay is Granted.

   2.   The automatic stay imposed by 11 U.S.C. § 362 is lifted with respect to real property

located at:

Lot 8, BLOCK 91, AMENDED PLAT OF THE TROPICS ACCORDING TO THE PLAT
THEREOF RECORDED IN PLAT BOOK 10 PAGE 17 OF THE PUBLIC RECORDS OF
DADE COUNTY, FLORIDA.

    PROPERTY ALSO DESCRIBED AS:
    2927 N. W. 99TH STREET, MIAMI, FL 33147

   3.   This Order lifting the automatic stay is entered for the sole purpose of allowing Secured

Creditor to pursue its lawful in rem remedies as to the above-described property and said creditor

shall neither seek nor obtain an in personam judgment against the Debtor(s).

   4.   Secured Creditor is hereby awarded attorney's fees and costs of up to $1,031.00 for the

prosecution of its Motion for Relief from the Automatic Stay and said fees and costs shall be

recoverable as part of the mortgage debt pursuant to the loan documents under the remedies

available therein.

   5.   All communications sent by Secured Creditor in connection with proceeding against the

property including, notices required by state law and communications to offer and provide

information with regard to a potential Forbearance Agreement, Loan Modification, Refinance

Agreement, Loss Mitigation Agreement, or other Loan Workout, may be sent directly to the

Debtor(s).




PH # 100714                                     2
              Case 15-10887-RAM        Doc 105       Filed 01/24/20   Page 30 of 30




   6.   The Movant's request to waive the 14-day stay period pursuant to Bankruptcy Rule

4001(a)(3) is granted.


                                               ###

Submitted by:
Stefan Beuge, Esq., Florida Bar No. 68234
Phelan Hallinan Diamond & Jones, PLLC
2001 NW 64th Street
Suite 100
Ft. Lauderdale, FL 33309
Tel: 954-462-7000 Ext. 56588
Fax: 954-462-7001
Email: stefan.beuge@phelanhallinan.com
FLSD.bankruptcy@phelanhallinan.com

The party submitting the order shall serve a copy of the signed order on all required parties and
file with the court a certificate of service conforming with Local Rule 2002-1(F).




PH # 100714                                      3
